--------------------------------------------------------------------------------

Exhibit 10.14
 
CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”), dated as of September 14, 2009, is by
and between Grande Communications Networks LLC, a Delaware limited liability
company and successor-in-interest to Grande Communications Networks, Inc. (the
“Company”), and Michael L. Wilfley (“Wilfley”).  In the event the Transaction
(as defined herein) is not consummated, this Agreement shall be null and void.


RECITALS


WHEREAS, this Agreement shall become effective upon the date (the “Effective
Date”) of the consummation of the transactions contemplated by the
Recapitalization Agreement dated as of August 27, 2009, by and among ABRY
Partners VI, L.P., Grande Communications Networks, Inc., Grande Communications
Holdings, Inc., ABRY Partners, LLC, Grande Investment L.P., and Grande Parent
LLC (the “Transaction”);


WHEREAS, Wilfley has served as Chief Financial Officer of Grande Communications
Networks, Inc., pursuant to the terms of an Employment Agreement, entered into
between Wilfley and Grande Communications Networks, Inc., dated as of June 28,
2006, as amended (the “Employment Agreement”);


WHEREAS, the Company intends to terminate Wilfley’s employment relationship
sixty (60) days following the Effective Date;


WHEREAS, after termination of such employment relationship, the Company desires
to engage the service of Wilfley as a consultant and Wilfley desires to accept
such engagement upon the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:


1.             Change in Position.  In connection with the consummation of the
Transaction, the Company will change Wilfley’s title and position with the
Company.  The Company acknowledges and agrees that such change in title and
position involves a material diminution in Wilfley’s duties and responsibilities
with the Company and will constitute a “Good Reason Termination” under the
Employment Agreement. By entering into this Agreement, the Company acknowledges
and agrees that Wilfley has provided the Company with written notice of the
occurrence of this condition that may constitute a Good Reason Termination
within ninety days of its initial occurrence, as required under Section 9(b)(3)
of the Employment Agreement.  The Company does not intend to cure this condition
that constitutes Good Reason Termination and hereby waives its right to cure
such condition as is otherwise provided under Section 9(b)(3) of the Employment
Agreement.  In the event that Wilfley provides sixty days notice of his intent
to terminate employment within one year of the Effective Date as required under
Section 9(b)(3) of the Employment Agreement, the Company agrees to fulfill its
obligations under the Employment Agreement under Section 9(b)(5) for Severance
Pay (as defined under the Employment Agreement), provided all other conditions
thereunder to receipt of Severance Pay have been satisfied.  Wilfley agrees
that, at any time after the date hereof, the Company may terminate Wilfley’s
employment and, upon such termination, shall be responsible for all obligations
associated with such termination as set forth under the Employment Agreement.

 
1

--------------------------------------------------------------------------------

 

2.             Termination  and Consulting Services.


(a)            The Company intends to terminate Wilfley’s employment with the
Company without Cause (as defined in the Employment Agreement) as of the date
that is sixty (60) days following the Effective Date (the “Termination Date”)
pursuant to Section 9(b)(2) of the Employment Agreement.  As a result, the
Company acknowledges and agrees that it will be obligated to commence Severance
Pay and Benefit Continuation (as such terms are defined in the Employment
Agreement) to Wilfley pursuant to Section 9(b)(5) of the Employment Agreement.


(b)            From the day following the Termination Date until the 120th day
following the Termination Date (such 120th day, the “Consulting End Date”, and
such period, the “Consulting Services Period”), Wilfley shall render consulting
services (the “Services”) to the Company as may reasonably be requested by the
Company from time to time.  Notwithstanding anything to the contrary in this
Agreement, the parties intend that the average level of bona fide services to be
provided by Wilfley during the Consulting Services Period shall be equal to or
less than 20% of the average level of the bona fide services provided by Wilfley
during the 36-month period immediately preceding the Termination Date.  Wilfley
shall not incur any travel or other expenses in performing the Services unless
approved in advance by the Chief Executive Officer of the Company.  Wilfley may
engage in other services, employment or occupation during the Consulting
Services Period as long as such services, employment or occupation are not
contrary to the provisions of this Agreement and do not materially interfere
with his duties and obligations hereunder.  Wilfley shall comply with all
applicable laws in providing Services and shall provide such Services in
accordance with industry standards.


3.             Payment.  As consideration for the provision of the Services, a
lump sum of $112,500, less payroll taxes and other applicable withholdings and
deductions (the “Consulting Bonus”) will be payable to Wilfley in accordance
with and subject to the terms and conditions of this Section 3.  Payment of the
Consulting Bonus under this Section 3 is subject to execution and delivery of a
release executed by Wilfley on or after the Consulting End Date on a form
prepared by the Company (the “Release”). The Consulting Bonus will be paid to
Wilfley in a single payment within ten (10) business days following the eighth
(8th) day after Wilfley signs and delivers the Release; provided that if Wilfley
revokes the Release within such eight (8) day period or does not execute and
deliver the Release to the Company within thirty (30) business days after the
Consulting End Date, Wilfley will not be entitled to any Consulting Bonus under
this Agreement.  Notwithstanding anything in this Agreement to the contrary, the
Company shall have no obligation to make any payment under this Agreement if (1)
Wilfley is in material breach of Section 10 of the Employment Agreement or the
post-employment obligations under Employee Confidentiality Information and
Invention Assignment Agreement between Executive and the Company dated as of
July 12, 2000 (the “Confidentiality Agreement”); (2) the Company terminates this
Agreement for Cause, or (3) Wilfley is no longer available to perform Services
prior to the Consulting End Date due to his death or Disability.  For purposes
of this Agreement, “Cause” shall mean: (i) the commission by Wilfley of a felony
or a crime involving moral turpitude or the commission of any other act
involving dishonesty, disloyalty or fraud; (ii) conduct by Wilfley tending to
bring the Company into substantial public disgrace or disrepute; (iii) failure
of Wilfley to perform (in any material respect) his obligations under this
Agreement, his obligations under the Confidentiality Agreement, or the
reasonable directives of the Chief Executive Officer or the Board, provided,
that the Chief Executive Officer or the Board shall give Wilfley notice of such
failure and Wilfley shall have thirty (30) days to cure such failure, which if
such failure is not cured during said thirty (30) day period, the Company shall
have the immediate right to terminate the Services under this Agreement; (iv)
gross negligence or willful misconduct by Wilfley in providing the Services; or
(v) any substance abuse of Wilfley in any manner interferes with the performance
of the Services.  For purposes of this Agreement, “Disability” shall mean
Wilfley has become mentally or physically incapacitated to the extent that he is
unable to perform the Services under this Agreement for a period of three (3)
months, as determined by the Company following consultation with and the advice
of his attending or family physician or other qualified physician.

 
2

--------------------------------------------------------------------------------

 

4.             Independent Contractor.  Nothing herein contained shall be deemed
to create an agency, joint venture, partnership or franchise relationship
between the parties hereto.  Wilfley acknowledges that, with respect to the
provision of Services during the Consulting Services Period, he will be an
independent contractor, will not be an agent or employee of the Company or any
affiliated entity, will not be entitled to any Affiliated Entity employment
rights or benefits (except as expressly provided herein) and will not be
authorized to act on behalf of the Company or any affiliated entity.  Wilfley
further acknowledges and agrees that, with respect to the provision of Services
during the Consulting Services Period, he waives any and all rights he has, or
may have, against the Company or any affiliated entity under the Employee
Retirement Income Security Act of 1974.  Wilfley shall be solely responsible for
any and all tax obligations of Wilfley arising from or relating to Section 3 of
this Agreement.  Notwithstanding the above, the Company has the right to
withhold amounts from the payment provided in Section 3 if in fact the Company
determines that it is otherwise obligated to withhold such amounts under
applicable laws.


5.             Cancellation of Stock Options.  Wilfley hereby acknowledges
receipt of the Cancellation Notice from the Board of Directors of the Company,
whereby the Board of Directors communicated its intent to terminate all options
in connection with the Transaction pursuant to Section 15(c)(iii) of the Grande
Communications Holdings, Inc. 2000 Stock Incentive Plan.  Wilfley further
acknowledges and agrees that it is his sole responsibility to exercise the
vested portion of any options under the Plan that he holds by the Cancellation
Date (as defined in the Cancellation Notice) and that any such vested options
that are not so exercised will expire upon the Cancellation Date.


6.             409A.  Notwithstanding any provision of this Agreement to the
contrary, if all or any portion of the payments and/or benefits under this
Agreement are determined to be have been made upon a separation from service and
are determined to be “nonqualified deferred compensation” subject to Section
409A of the United States Internal Revenue Code of 1986, as amended (the
“Code”), and the Company determines that Wilfley is a “specified employee” as
defined in Section 409A(a)(2)(B)(i) of the Code and the final regulations
promulgated thereunder (the “Treasury Regulations”) and other guidance issued
thereunder, then such payments and/or benefits (or portion thereof) shall be
paid no earlier than the first day of the seventh month following Wilfley’s
separation from service (with the first such payment being a lump sum equal to
the aggregate payments and/or benefits Wilfley would have received during such
six-month period if no such payment delay had been imposed.)  For purposes of
this Section 5, “separation from service” will have the meaning as set forth in
Section 1.409A-1(h) of the Treasury Regulations, including the default
presumptions thereunder.

 
3

--------------------------------------------------------------------------------

 

7.             Parachute Limitations.  Notwithstanding any other provision of
this Agreement or of any other agreement, contract, or understanding heretofore
or hereafter entered into by Wilfley with the Company or any affiliate of the
Company, except an agreement, contract, or understanding hereafter entered into
that expressly modifies or excludes application of this paragraph (an “Other
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to Wilfley,
whether or not such compensation is deferred, is in cash, or is in the form of a
benefit to or for Wilfley (a “Benefit Arrangement”), if Wilfley is a
“disqualified individual,” as defined in Section 280G(c) of the Internal Revenue
Code of 1986, as amended, (the “Code”), any payment (or portion thereof) under
this Agreement shall not be  made (i) to the extent that such payment, taking
into account all other rights, payments, or benefits to or for Wilfley under
this Agreement, all Other Agreements, and all Benefit Arrangements, would cause
any payment or benefit to Wilfley under this Agreement to be considered a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code as then
in effect (a “Parachute Payment”) and (ii) if, as a result of receiving a
Parachute Payment, the aggregate after-tax amounts that Wilfley would receive
from the Company under this Agreement, all Other Agreements, and all Benefit
Arrangements would be less than the maximum after-tax amount that Wilfley could
receive without causing any such payment or benefit to be considered a Parachute
Payment.  In the event that the receipt of any such right to payment under this
Agreement , in conjunction with all other rights, payments, or benefits to or
for Wilfley under any Other Agreement or any Benefit Arrangement would cause
Wilfley to be considered to have received a Parachute Payment under this
Agreement that would have the effect of decreasing the after-tax amount that
Wilfley would receive as described in clause (ii) of the preceding sentence,
then Wilfley shall have the right, in Wilfley’s sole discretion, to designate
those rights, payments, or benefits under this Agreement, any Other Agreements,
and any Benefit Arrangements that should be reduced or eliminated so as to avoid
having the payment or benefit under this Agreement be deemed to be a Parachute
Payment.


8.             Miscellaneous.


(a)            No Assignment.  Neither this Agreement nor any right, interest or
obligation hereunder may be assigned (by operation of law or otherwise) by
Employee without the prior written consent of the Company and any attempt to do
so will be void.


(b)            Amendments.  This Agreement cannot be modified or amended except
by a written agreement executed by all parties hereto.


(c)            Waiver of Provisions; Remedies Cumulative.  Any waiver of any
term or condition of this Agreement must be in writing, and signed by all of the
parties hereto.  The waiver of any term or condition hereof shall not be
construed as either a continuing waiver with respect to the term or condition
waived, or a waiver of any other term or condition hereof.  No party hereto
shall by any act (except by written instrument pursuant to this Section), delay,
indulgence, omission or otherwise be deemed to have waived any right, power,
privilege or remedy hereunder or to have acquiesced in any default in or breach
of any of the terms and conditions hereof.  No failure to exercise, nor any
delay in exercising, on the part of any party hereto, any right, power,
privilege or remedy hereunder shall operate as a waiver thereof.

 
4

--------------------------------------------------------------------------------

 

(d)            Survival.  All provisions of this Agreement which by their terms
are intended to survive termination or expiration of this Agreement shall
survive such termination or expiration in accordance with their terms.


(e)            Severability; Interpretation.  Any provision of this Agreement
that is found in a final judicial determination by a court of competent
jurisdiction to be prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability (but shall be construed and given effect to the extent
possible), without invalidating the remaining provisions hereof or affecting the
validity or enforceability of such provision in any other jurisdiction.


(f)             Governing Law/Venue.  This Agreement shall be construed and
interpreted in accordance with the laws of the State of Texas.  The sole and
exclusive venue for any dispute arising out of this Agreement shall be in a
court of competent jurisdiction located in Travis County, Texas.


(g)            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.  This Agreement will become
effective when one or more counterparts have been signed by each party and
delivered to the other party, which delivery may be made by exchange of copies
of the signature page by .pdf or other facsimile transmission.


(h)            Notices.  Any notice required or permitted to be given under this
Agreement shall be deemed properly given if in writing and personally delivered
or mailed by certified U.S. mail, postage prepaid with return receipt requested,
in the case of notices mailed to Wilfley, at the address set forth below or, in
the case of notices to the Company, to its principal office at 401 Carlson
Circle, San Marcos, Texas 78766, to the attention of its President.


(i)             Entire Agreement.  This instrument contains the entire agreement
of the parties relating to the subject matter hereof and supersedes all prior
agreements and arrangements, both written and oral, with respect to the subject
matter hereof.


[Signature page follows]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective for
all purposes as of the Effective Date provided above.



 
GRANDE COMMUNICATIONS NETWORKS LLC
             
By
/s/ W.K.L. “Scott” Ferguson, Jr.
 
Name:
W.K.L. “Scott” Ferguson, Jr.
   
Chief Operating Officer
             
/s/ Michael L. Wilfley
 
Michael L. Wilfley
 
Address: 
              

 
 
 
Signature Page to Wilfley Consulting Agreement
 
 

--------------------------------------------------------------------------------